DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16 & 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 8, the limitations “wherein angular velocities of the sensor may be estimated up to 8000 degrees per second” render the claim indefinite; for example, it is unclear whether or not the angular velocities of the sensor is estimated up to 8000 degrees per second.
In regards to claim 16, the limitations “wherein angular velocities of the sensor may be estimated up to 8000 degrees per second” render the claim indefinite; for example, it is unclear whether or not the angular velocities of the sensor is estimated up to 8000 degrees per second.
In regards to claim 20, the limitations “wherein angular velocities of the sensor may be estimated up to 8000 degrees per second” render the claim indefinite; for example, it is unclear whether or not the angular velocities of the sensor is estimated up to 8000 degrees per second.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim(s) 1 recite(s), at least in part the following step(s): “using the linear acceleration measurements from each of the plurality of accelerometers to estimate an angular velocity of the sensor.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, the “estimat[ing]” in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation “estimat[ing].” In view of the foregoing, claim(s) 1 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “disposing a plurality of accelerometers into a geometric arrangement within the sensor,” and “measuring a linear acceleration of the sensor using each of the plurality of accelerometers.” The additional element(s) is/are recited with a high level of generality such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks (see at least col. 1, lines 26-50 of US 4,522,062). The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 1 do(es) not amount to significantly more than the abstract idea itself.
In regards to claims 2-7, the claim(s) recite(s) additional elements. This judicial exception is not integrated into a practical application as explained above. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained above.
In regards to claim 8, the claim(s) recite(s) additional abstract idea. This judicial exception is not integrated into a practical application as explained above. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained above.
Claim(s) 9 recite(s), at least in part the following step(s): “the processor being configured to estimate an angular velocity of the sensor using acceleration measurements from each of the plurality of accelerometers.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of “the processor,” nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) “the processor” in the step(s), the “estimate[ing]” in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation “estimat[ing].” In view of the foregoing, claim(s) 9 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) additional element(s). The additional element(s) is/are recited with a high level of generality (i.e. as a generic computer performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks (see at least col. 1, lines 26-50 of US 4,522,062). The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 9 do(es) not amount to significantly more than the abstract idea itself.
In regards to claims 10-15, the claim(s) recite(s) additional elements. This judicial exception is not integrated into a practical application as explained above. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained above.
In regards to claim 16, the claim(s) recite(s) additional abstract idea. This judicial exception is not integrated into a practical application as explained above. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained above.
Claim(s) 17 recite(s), at least in part the following step(s): “the processor being configured to estimate an angular velocity of the sensor using acceleration 
measurements from each of the three accelerometers.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of “the processor,” nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) “the processor” in the step(s), the “estimat[ing]” in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation “estimat[ing].” In view of the foregoing, claim(s) 17 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) following additional element(s). The additional element(s) is/are recited with a high level of generality (i.e. as a generic computer performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks (see at least col. 1, lines 26-50 of US 4,522,062). The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 17 do(es) not amount to significantly more than the abstract idea itself.
In regards to claims 18-19, the claim(s) recite(s) additional elements. This judicial exception is not integrated into a practical application as explained above. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained above.
In regards to claim 20, the claim(s) recite(s) additional abstract idea. This judicial exception is not integrated into a practical application as explained above. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-12, 14-15 & 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothkopf et al. (US 2012/0078570) (“Rothkopf” hereinafter).
In regards to claim 1, Rothkopf discloses method of configuring a sensor 100, comprising: 
disposing a plurality of accelerometers (110, 112, 114) into a geometric arrangement within the sensor 100 (see at least figs. 3-4);

    PNG
    media_image1.png
    264
    348
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    278
    226
    media_image2.png
    Greyscale

measuring a linear acceleration of the sensor 100 using each of the plurality of accelerometers (110, 112, 114) (see at least par 0022); and
using the linear acceleration measurements from each of the plurality of accelerometers (110, 112, 114) to estimate an angular velocity of the sensor 100 (see at least abstract, fig. 5 and par 0008 & 0021).
In regards to claim 2, Rothkopf discloses a method, wherein the plurality of accelerometers (110, 112, 114) includes first, second and third accelerometers (see at least fig. 1).
In regards to claim 3, Rothkopf discloses a method, wherein a first displacement vector d1 extending between the first and second accelerometers (110, 112) is non-collinear with respect to a second displacement vector d2 extending between the first and third accelerometers (110, 114) (see at least figs. 3-4).
In regards to claim 5, Rothkopf discloses a method wherein the plurality of accelerometers (110, 112, 114) are disposed in relation to a printed circuit board within the sensor 100 (see at least fig. 1 and par 0024).
In regards to claim 6, Rothkopf discloses a method wherein the accelerometers (110, 112, 114) are coplanar with the printed circuit board (see at least par 0024).
In regards to claim 7, Rothkopf discloses a method wherein the angular velocity estimate is formed by constraining the linear acceleration measurements from each of the plurality of accelerometers (110, 112, 114) to the geometric arrangement (see at least figs. 3-4).
In regards to claim 9, Rothkopf discloses a sensor 100, comprising:
a printed circuit board (see at least par 0024);
a plurality of accelerometers (110, 112, 114) disposed into a geometric arrangement onto the printed circuit board (see at least figs. 3-4 and par 0024); and

    PNG
    media_image1.png
    264
    348
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    278
    226
    media_image2.png
    Greyscale

a processor 102 coupled to the plurality of accelerometers (110, 112, 114), the processor 102 being configured to estimate an angular velocity of the sensor 100 using acceleration measurements from each of the plurality of accelerometers (110, 112, 114) (see at least abstract, fig. 5 and par 0008 & 0021).
In regards to claim 10, Rothkopf discloses a sensor 100 wherein the acceleration measurements include linear acceleration measurements (see at least par 0022).
In regards to claim 11, Rothkopf discloses a sensor 100 wherein the plurality of accelerometers (110, 112, 114) includes first, second and third accelerometers (see at least fig. 1).
In regards to claim 12, Rothkopf discloses a sensor 100 wherein a first displacement vector d1 extending between the first and second accelerometers (110, 112) is non-collinear with respect to a second displacement vector d2 extending between the first and third accelerometers (110, 114) (see at least figs. 3-4).
In regards to claim 14, Rothkopf discloses a sensor 100 wherein the plurality of accelerometers (110, 112, 114) are coplanar with the printed circuit board (see at least par 0024).
In regards to claim 15, Rothkopf discloses a sensor 100 wherein the angular velocity estimate is formed by constraining the linear acceleration measurements from each of the plurality of accelerometers (110, 112, 114) to the geometric arrangement (see at least abstract, figs. 3-4 and par 0024).
In regards to claim 17, Rothkopf discloses a sensor 100, comprising:
a printed circuit board (see at least par 0024);
first, second and third accelerometers (110, 112, 114) disposed onto to the printed circuit board (see at least figs. 3-4 and par 0024), wherein a first displacement vector d1 extending between the first and second accelerometers (110, 112, 114) is non-collinear with respect to a second displacement vector d2 extending between the first and third accelerometers (110, 114) (see at least figs. 3-4; par 0026); and

    PNG
    media_image1.png
    264
    348
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    278
    226
    media_image2.png
    Greyscale

a processor 102 coupled to the first, second and third accelerometers (110, 112, 114), the processor 102 being configured to estimate an angular velocity of the sensor 100 using acceleration measurements from each of the three accelerometers (110, 112, 114) (see at least abstract, fig. 5 and par 0008 & 0021).
In regards to claim 18, Rothkopf discloses a sensor 100 wherein the acceleration measurements include linear acceleration measurements (see at least par 0022).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf (‘570).
In regards to claim 4, Rothkopf discloses a method, as described above in claim 1, that fails to explicitly teach a method wherein the first displacement vector forms a right angle with respect to the second displacement vector. However, since Rothkopf teaches a method wherein the first displacement vector d1 forms an acute angle with respect to the second displacement vector d2 (see at least figs. 3-4) to achieve maximum distance between the accelerometers and each accelerometer does not coincide with the axis of rotation that includes more than one of the other accelerometers (see at least par 0025-0026), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Rothkopf wherein the first displacement vector forms a right angle with respect to the second displacement vector as claimed in order to achieve maximum distance between the accelerometers and each accelerometer does not coincide with the axis of rotation that includes more than one of the other accelerometers. 
In regards to claim 13, Rothkopf discloses a sensor 100, as described above in claim 12, that fails to explicitly teach a sensor 100 wherein the first displacement vector forms a right angle with respect to the second displacement vector. However, since Rothkopf teaches a method wherein the first displacement vector d1 forms an acute angle with respect to the second displacement vector d2 (see at least figs. 3-4) to achieve maximum distance between the accelerometers and each accelerometer does not coincide with the axis of rotation that includes more than one of the other accelerometers (see at least par 0025-0026), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensor of Rothkopf wherein the first displacement vector forms a right angle with respect to the second displacement vector as claimed in order to achieve maximum distance between the accelerometers and each accelerometer does not coincide with the axis of rotation that includes more than one of the other accelerometers. 
 In regards to claim 17, Rothkopf discloses a sensor 100, as described above in claim 12, that fails to explicitly teach a sensor 100 wherein the first displacement vector forms a right angle with respect to the second displacement vector. However, since Rothkopf teaches a method wherein the first displacement vector d1 forms an acute angle with respect to the second displacement vector d2 (see at least figs. 3-4) to achieve maximum distance between the accelerometers and each accelerometer does not coincide with the axis of rotation that includes more than one of the other accelerometers (see at least par 0025-0026), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensor of Rothkopf wherein the first displacement vector forms a right angle with respect to the second displacement vector as claimed in order to achieve maximum distance between the accelerometers and each accelerometer does not coincide with the axis of rotation that includes more than one of the other accelerometers. 
Claims 8, 16 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf (‘570) in view of Yuen et al. (US 2016/0084869).
In regards to claim 8, Rothkopf discloses a method, as described above in claim 1, that fails to explicitly teach a method wherein angular velocities of the sensor 100 may be estimated up to 8000 degrees per second. However, Yuen et al. teach that it is known to provide a method wherein angular velocities of the sensor 100 may be estimated up to 8000 degrees per second (see at least par 0426-0429, 0432 & 0434). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Rothkopf wherein angular velocities of the sensor may be estimated up to 8000 degrees per second as taught by Yuen et al. since Yuen et al. teach that multi-accelerometer angular rate sensor may provide fairly reliable in obtaining angular velocity at angular rates exceeding 500 degrees per second to 2000+ degrees per second for users performing high speed movements. 
In regards to claim 16, Rothkopf discloses a sensor 100, as described above in claim 9, that fails to explicitly teach a sensor wherein angular velocities of the sensor 100 may be estimated up to 8000 degrees per second. However, Yuen et al. teach that it is known to provide a sensor wherein angular velocities of the sensor may be estimated up to 8000 degrees per second (see at least par 0426-0429, 0432 & 0434). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensor of Rothkopf wherein angular velocities of the sensor 100 may be estimated up to 8000 degrees per second as taught by Yuen et al. since Yuen et al. teach that multi-accelerometer angular rate sensor may provide fairly reliable in obtaining angular velocity at angular rates exceeding 500 degrees per second to 2000+ degrees per second for users performing high speed movements. 
In regards to claim 20, Rothkopf discloses a sensor 100, as described above in claim 17, that fails to explicitly teach a sensor wherein angular velocities of the sensor 100 may be estimated up to 8000 degrees per second. However, Yuen et al. teach that it is known to provide a sensor wherein angular velocities of the sensor may be estimated up to 8000 degrees per second (see at least par 0426-0429, 0432 & 0434). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the sensor of Rothkopf wherein angular velocities of the sensor 100 may be estimated up to 8000 degrees per second as taught by Yuen et al. since Yuen et al. teach that multi-accelerometer angular rate sensor may provide fairly reliable in obtaining angular velocity at angular rates exceeding 500 degrees per second to 2000+ degrees per second for users performing high speed movements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/           Primary Examiner, Art Unit 3791